1    Mark Brnovich
     Attorney General
2
     Michael E. Gottfried
3    State Bar No. 010623
     Assistant Attorney General
4    2005 North Central Avenue
     Phoenix, Arizona 85004-1592
5    Telephone: (602) 542-7693
     Fax: (602) 542-7670
6    E-mail: michael.gottfried@azag.gov
7
     Attorneys for Defendants Ryan, Rittenhouse, Hood,
8    Olson, Riggs and Guzman

9
                          IN THE UNITED STATES DISTRICT COURT
10
                                  FOR THE DISTRICT OF ARIZONA
11
     Prison Legal News, a project of the          No. CV15-02245-PHX-ROS
12   Human Rights Defense Center,
                                                  NOTICE OF APPEAL
13                   Plaintiff,
     v.
14
     Charles L. Ryan, et al.,
15
                     Defendants.
16
17             Notice is hereby given that Defendants Ryan, Rittenhouse, Hood, Olson Riggs
18   and Guzman hereby appeal to the United States Court of Appeals for the Ninth Circuit
19   from the from the final judgment of the district court for the district of Arizona entered in
20   this case on November 6, 2019 (doc. 306), including, but not limited to, the orders
21   entered by the district court on November 6, 2019 (doc. 305) and March 8, 2019 (doc.
22   260). A Representation Statement is attached pursuant to Ninth Circuit Rule 3-2(b).
23   /// ///
24   /// ///
25   /// ///
26
27
28
 1          RESPECTFULLY SUBMITTED this 3rd day of December, 2019.
 2                                           MARK BRNOVICH
 3                                           Attorney General

 4                                           /s/ Michael E. Gottfried
                                             Michael E. Gottfried
 5                                           Assistant Attorneys General
 6                                           Attorneys for Defendants Ryan, Rittenhouse,
                                             Hood, Olson, Riggs and Guzman
 7
 8                                 CERTIFICATE OF SERVICE
 9          I hereby certify that on December 3, 2019, I electronically transmitted the
10   attached document to the Clerk of Court using the CM/ECF System.
11          This document and the Notice of Electronic Filing were served on the same date
12   on the following, who are registered participants of the CM/ECF System:
13   Lisa Ells
     Caroline E. Jackson
14   Rosen, Bien, Galvan & Grunfeld LLP
     101 Mission Street, Sixth Floor
15   San Francisco, CA 94105-1738
     Attorneys for Plaintiff Prison Legal News
16
     Daniel Marshall
17   Masimba Mutamba
     Human Rights Defense Center
18   P.O. Box 1151
     Lake Worth, FL 33460-1151
19   Attorneys for Plaintiff Prison Legal News
20   David J. Bodney
     Michael A. DiGiacomo
21   Ballard, Spahr LLP
     1 East Washington Street, Suite 2300
22   Phoenix, AZ 85004-2555
     Attorneys for Plaintiff Prison Legal News
23
24   s/L. Fuentes
     Secretary to Michael E. Gottfried
25   #8327801
26
27
28


                                             2
 1                             REPRESENTATION STATEMENT
 2   Plaintiff is represented by:
 3   Lisa Ells, Esq.
     Caroline E. Jackson, Esq.
 4   Rosen, Bien, Galvan & Grunfeld LLP
     101 Mission Street, Sixth Floor
 5   San Francisco, CA 94105-1738
     Telephone: (415) 433-6830
 6   Fax: (415) 433-7104
     lells@rbgg.com
 7   cjackson@rbgg.com
 8   Daniel Marshall, Esq.
     Masimba Mutamba, Esq.
 9   Human Rights Defense Center
     P.O. Box 1151
10   Lake Worth, FL 33460-1151
     Telephone: (561) 360-2523
11   Fax: (866) 735-7136
     dmarshall@humanrightsdefensecenter.org
12   mmutamba@hrdc-law.org
13   David J. Bodney, Esq.
     Michael A. DiGiacomo, Esq.
14   Ballard, Spahr LLP
     1 East Washington Street, Suite 2300
15   Phoenix, AZ 85004-2555
     Telephone: (602) 798-5400
16   Fax: (602) 798-5595
     bodneyd@ballardsphar.com
17   digicomom@ballardsphar.com
18   All Defendants are represented by:
19   Michael E. Gottfried, Esq.
     Assistant Attorney General
20   2005 North Central Avenue
21   Phoenix, Arizona 85004-1592
     Telephone: (602) 542-7693
22   Fax: (602) 542-7670
     michael.gottfried@azag.gov
23
24
25
26
27
28


                                            3
